Citation Nr: 1409482	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-49 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post right inguinal hernia repair.

2.  Entitlement to service connection for an umbilical hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran had active service from March 1999 to August 1999, October 2001 to July 2003, and June 2007 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

During the July 2011 hearing, the Veteran testified that his status post inguinal hernia repair disability had increased in severity since his most recent August 2010 VA examination, and he requested a new examination.  Under the circumstances, the Board finds that an updated examination noting current manifestations of the inguinal hernia disability is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Regarding the issue of service connection for an umbilical hernia, the Veteran reported going to sick call twice in service.  He added that they did not have the equipment to diagnose it, and he was advised to have it checked out upon return to the United States.  He has been seen by examiners since that time but an umbilical hernia has not been diagnosed.  In light of the Veteran's competent report of an umbilical hernia and given possible additional abdominal injury due to the service-connected status post inguinal hernia repair, the Board finds that a VA examination is needed to determine whether current abdominal pain is related to the reported umbilical hernia or whether it is a symptom of the service connected status post inguinal hernia repair.  See McLendon, 20 Vet. App. at 83; see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records for the Veteran's status post inguinal hernia repair or asserted umbilical hernia disability should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate with the claims file, physically or electronically, all records pertaining to the Veteran's service-connected inguinal hernia or asserted umbilical hernia treatment from all sources including VA Medical Centers since September 2010.  If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  After the aforementioned development has been completed, the RO/AMC shall schedule the Veteran for VA examination to determine the current severity of his service-connected status post inguinal hernia repair.  The claims file, to include a copy of this remand, shall be made available to the examiner for review, and all necessary testing should be conducted.  The examiner should specifically state whether the right inguinal hernia is large or small, whether it is recurrent, well supported under ordinary conditions, readily reducible by truss or belt, and/or operable.  The examiner's attention is directed to the Veteran's reported symptoms during the personal hearing in July 2011. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3. The RO/AMC shall afford the Veteran an appropriate VA examination so as to determine the precise nature and etiology of his asserted umbilical hernia.  The claims file, to include a copy of this remand, shall be made available to the examiners for review, and all necessary testing should be conducted.  The examiner is requested to specify whether:

(a) The Veteran has a diagnosis of an umbilical hernia, or other current disability of the lower abdomen, other than residuals of an inguinal hernia repair?

(b)  If the answer to (a) is yes, whether it is at least as likely as not that such disability is etiologically related to the Veteran's period of active service.  The examiner must address whether it is at least as likely as not that the Veteran presented the prodromal signs of any currently diagnosed disorder during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for an umbilical hernia in the Veteran's service treatment records cannot, standing alone, or serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for the opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.   If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


